Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority based on Provision application dated 06/24/2014 is acknowledged.  Noted that claim 1 may not entitle to priority benefit as the following features are not support by the provision application:  
at least one of said top and bottom edges
The disclosure, the drawings shows the two layers are attached along the edges with three edges (the two sides and the bottom edge in figs. 2 of the provision having the same boundaries around the two side edges and the bottom edge in fig. 2).  The specification fails to show any discussion of how the construction on the “top edge” and “at least one of said top” being coterminous at all.   In other words, NOT “at least one of bottom and top edge” since the term at least indicates more than one.  
wherein said bottom face is a lining made of a softer and less abrasive fabric than the fabric of the top face.  
From the specification of the provision application: 
“This includes an inner material lining (15) which is secured to outer layer of material (11) to prevent the outer layer of material (113 from touching the handles.” 
 There is nothing in the specification of the provisional application providing the specificities of the limitation.





Note from the original specification 04/09/2019:

As shown in FIG 1 and 2, the multi-purpose handle encasement unit is comprised of a layer of material (11) intended to be wrapped around the handles of a bag, which is fluted (12) or flared on both ends, in order to fit appropriately around the handles. The material is fitted with a custom sized, separating one way zipper (13) that runs the entire length of the material. There is 5an extra segment of material (14) near the zipper that prevents the zipper from touching and scraping against the handle when the invention is in place on the handle. FIG 1 shows a top perspective of this embodiment of the invention and FIG 2 shows a bottom perspective of the embodiment of the invention. When the invention is in place, it will form an encasement around the handle, as seen in FIG 3.The invention includes a material lining (15) which will make up the 10interior surface of the invention when the invention is in place on the handle. Only this lining will come in contact with the handle to prevent the outside material from touching the handles. 
..
FIG. 3 shows the invention fully assembled, and wrapped around an illustrative handbag handle. The top layer of the material (11) is the only piece of fabric shown as lining (15) is in 15the interior. The zipper (13) is shown from an interlocked position which connects the two sides of the material to form a cylindrical encasement around the handle. It should be noted however that the attachment mechanism can take other forms than a zipper however. For example, the material might be held in place by snaps, magnets, grommets, hook and eye hardware, Velcro, plastic molding, tubing, poured plastic, or injection molded plastic and any miscellaneous 20hardware that may be used to adjoin two pieces of material. The zipper or other attachment mechanism may be for either functional or decorative purposes. (with emphasis)


The drawings dated 01/12/2021 are objected for having new matter: the original specification shows a handle cover with zipper and portion 14 is an extra segment of material that is made specific for the zipper embodiment for preventing the zipper from touching and scraping against the handle when the invention is in place on the handle.  The drawings in figs 8 and 9, uses the same figures 1 and 2 with the extra segment of material 14 for other fasteners as labeled 13c-13i, and 13a-13b.   This is new matter because there is no teaching that other type of fasteners being used with the extra segment material 14.   Also, other overlapping fasteners, e.g., snap, hook and loop, ordinarily, does not require any extra segment.
The specification is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The original disclosure does not teach other types of fasteners being used in the embodiment of a zipper with the extra segment material used as being used in the description of figures 8 and 9.   
Applicant is required to cancel the new matter in the reply to this Office Action.

Claims 28, 30-32, 34-36, 38, 40, 41, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The original specification does not teach the limitation “at least one of said top and bottom edges”.  Note that there is nothing in the original specification discuss defines “coterminous contact” means, the top edge or bottom edge.  The disclosure, the drawings shows the two layers are attached along the edges with three edges (the two sides and the bottom edge in figs. 2 having the same boundaries around the two side edges and the bottom edge in fig. 2).  The specification fails to show any discussion of how the construction on the “top edge” and “at least one of said top” being coterminous at all.   In other words, NOT “at least one of bottom and top edge” since the term at least indicates more than one.  

    PNG
    media_image1.png
    123
    137
    media_image1.png
    Greyscale

Claims 28, 30-32, 34-35, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (9769943) (also base on provisional 61/794398 filed 04/02/2014) in view of Gladfelter et al. (6309721) or Ray (4641454), and further in view of Jackson (5347684). 
The recitation of “the means for joining ..extending the entire length” encompassing more than the zipper and comprises new subject matter.  This new subject is not entitled to the priorities of US application 15/114595 filed 06/23/2015 and Provision application 62/016403 filed 06/24/2014.  Accordingly, Chin ‘943 teaches a cover with a rectangular pieces of material with flared ends (fig. 8B) and connected by a zipper at 121b.  The embodiment in fig. 8b.   Also, even if it argued that claimed subject is entitled to the said priorities, the disclosure in the provisional application filed 04/02/2014 teaches the trapezoidal shape in fig. 2.   

    PNG
    media_image2.png
    421
    573
    media_image2.png
    Greyscale


Gladfelter teaches that it is known in the art to provide an inner soft fabric different from an outer layer. 
As illustrated in FIG. 2a, inner layer 12 may comprise a soft material such as a flocked fabric layer or a felt, a foam or a fabric/foam laminate, thereby serving as a cushioning means for the elimination of noise 
caused by vibration of the elongated substrates.

It would have been obvious to one of ordinary skill in the art to provide a lining layer softer and less abrasive fabric as taught by Gladfelter to provide added protection to the covered contents.  
Ray also teaches a sleeve with soft inner liner material:
The sock includes a waterproof outer sleeve joined to a soft inner sleeve of non-abrasive padded material.  

	It would have been obvious to one of ordinary skill in the art to provide a softer and non-abrasive padded material as taught by Ray to provide added protection to the covered contents.  
Regarding claims 35, and 36 note the teaching:
Temporarily sealing the sheath 20 may  include, for example, hook and loop fastening, zippers, adhesive, buttons,  snaps, etc. (with emphasis)

Regarding the inner layer being in coterminous contact, Jackson teaches the construction of two layers with both layers being in coterminous contact at the edges.  it would have been obvious to one of ordinary skill in the art to provide the two layers in coterminous contact to provide a uniform appearance of the cover and/or to provide uniform support for the cover.

Regarding claim 38, note the steps recited in claim 38 does not impart any steps taught by Chin as Chin show the enclosing of the handle structure and joining the two sides.

Claims 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chin rejection, as set forth above, in view of Martin (1708144) or Washington (2431287). It would have been obvious to one of ordinary skill in the art to provide a second piece of fabric near the zipper as taught by Martin, at 12 or Washington, at 13 to provide added protection to the content it covers.

Claims 28, 30-32, 34-35, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (D762588) in view of Chin (9769943), based on provisional 61/794398 filed 04/02/2014) in view of Gladfelter et al. (6309721) or Ray (4641454).  
In the alternative, Chin ‘588 teaches a device with a rectangular piece of material with flared ends and connected by a zipper.  It would have been obvious to one of ordinary skill in the art to extend the zipper the entire length as taught by Chin ‘943 and provide trapezoidal shape, by eliminating the notches as taught by Chin ‘943 to enable the inserting of the object easily and/or to eliminate unnecessarily manufacturing step and/or to provide a more simple more durable structure for the cover and/or to provide added protection.
As set forth supra, it would have been obvious to one of ordinary skill in the art to provide a lining layer softer and less abrasive fabric as taught by Gladfelter or Ray to provide added protection to the covered contents, e.g., against scratching.  
Regarding the layers being coterminous, note that to provide the two layers being coterminous would have been obvious to provide a uniform appearance and/or uniform property and/or uniform support for the surface of the device. 


Applicant's arguments have been fully considered but they are not persuasive.   
a) Applicant during the interview dated 02/04/2022, applicant asked the examiner to review two cases including New Railhead Mfg. v. Vermeer Mfg., 298 F.3d 1290, 1294 (Fed. Cir. 2002) and Dynamic Drinkware, LLC v. National Graphics, Inc. , 800 F. 3d 1375, 1382.  The examiner reviewed these two decisions and found that applicant’s arguments are NOT persuasive.   
	Note the following citation from Dynamic Drinkware also quoting New Railhead Mfg: 
Background:
National Graphics owns the ′196 patent, which is directed to making molded plastic articles bearing a “lenticular” image. The ′196 patent issued on October 21, 2003, from an application filed on November 22, 2000. The ′196 patent claims the benefit of U.S. Provisional Application 60/211,112, filed on June 12, 2000.

Dynamic petitioned the PTO for inter partes review of the ′196 patent. In its petition, Dynamic argued that claims 1, 8, 12, and 14 of the ′196 patent were anticipated by U.S. Patent 7,153,555 (“Raymond”). The application for Raymond was filed on May 5, 2000, claiming the benefit of U.S. Provisional Application 60/182,490 (the “provisional application” or “Raymond provisional application”), filed on February 15, 2000. The PTO granted the petition in part, and instituted trial on claims 1 and 12. 

The Board concluded that Dynamic failed to prove by a preponderance of the evidence that claims 1 and 12 were anticipated under § 102(e)(2) by Raymond. Board Decision at 13. The Board first found that Dynamic failed to prove that the Raymond patent was entitled to the benefit of its earlier February 15, 2000 provisional filing date, and hence that it was a § 102(e) reference as of its provisional date. Id. at 3. According to the Board, “[t]o be entitled to rely on the February 15, 2000 provisional filing date, [Dynamic] had to establish that it relies on subject matter from Raymond that is present in and supported by its provisional.” Id . (citing In re Giacomini, 612 F.3d 1380, 1383 (Fed.Cir.2010); Ex parte Yamaguchi, 88 U.S.P.Q.2d 1606 (B.P.A.I.2008)). The Board found that, rather than comparing “the portions of [Raymond] relied on by [Dynamic] to the Raymond provisional,” Dynamic only compared claim 1 of the ′196 patent to the Raymond provisional application. Id. at 4. As a result, the Board found that Dynamic “failed to carry its burden of proof that Raymond's effective date is earlier than May 5, 2000.” Id. It is worth emphasizing that the relevance of the Raymond provisional application date here is not to give the Raymond patent any earlier priority over a competing application or patent, but to serve third party Dynamic's goal of creating earlier prior art against the ′196 patent.

The Board then found that National Graphics reduced to practice its invention by March 28, 2000, before the May 5, 2000 filing date of the Raymond patent. Id. at 12. Thus, the Board concluded that Dynamic failed to demonstrate by a preponderance of the evidence that claims 1 and 12 of the ′196 patent were anticipated by Raymond under § 102(e). Id. at 13.
..

We review the Board's legal determinations de novo, In re Elsner, 381 F.3d 1125, 1127 (Fed.Cir.2004), and the Board's factual findings underlying those determinations for substantial evidence, In re Gartside, 203 F.3d 1305, 1316 (Fed.Cir.2000). A finding is supported by substantial evidence if a reasonable mind might accept the evidence to support the finding. Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). 

For a patent to claim priority from the filing date of its provisional application, it must satisfy 35 U.S.C. § 119(e)(1) (2006), which provides that: 

An application for patent filed under section 111(a) or section 363 of this title for an invention disclosed in the manner provided by the first paragraph of section 112 of this title in a provisional application filed under section 111(b) of this title, by an inventor or inventors named in the provisional application, shall have the same effect, as to such invention, as though filed on the date of the provisional application filed under section 111(b) of this title․

(emphases added). “In other words, the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. § 112 ¶ 1, to enable an ordinarily skilled artisan to practice the invention claimed in the non-provisional application.” New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294 (Fed.Cir.2002) (emphases in original). (with emphasis)


Note that the Dynamic Drinkware reaffirms the Examiner rejections as the claim is compared to the specification as the court emphasized via Railhead Mfg., L.L.C. v. Vermeer Mfg. Co
b) As set forth previously, note the MPEP 2131 where a claim being anticipated by the disclosure of the provisional application.
c) with respect to the material of the two layers of fabric. Note the teaching that the sheath can be made of fabric:
The sheath 20 can comprise a material which is configured to bend and flex as the cable 1 bends and flexes. The sheath 20 can be manufactured from a variety of materials which may include, for example, polypropylene, nylon, polyester, woven fabric, unwoven fabric, paper, etc.(with emphasis)

Note the teachings from Gladfelter or Ray to provide a softer inner layer to provide added protection to the covered contents, e.g., against scratching.  
Regarding the new limitation of the layers being coterminous, note that to provide the two layers being coterminous would have been obvious to provide a uniform appearance and/or uniform property and/or uniform support for the surface of the device. 
Note that the use of layers in construction of fabric is well known whether it is in clothing of covering devices and to provide the layering by the use of identical layers, or coterminous contact, is well known for one of ordinary skill in the art who work with fabric products. Note of the following cited references teaching cover with layers and layers are attached conterminously at the edges: Manning (1876993), Shubert (3193984), Beckwith (20030135954), and Frederick Sonya. In other words, the use of layer in fabric cover and attaching the layers conterminously as set forth  in the claim comprises a combination of familiar elements and each performing the same function it had been known to perform, and yield predictable results.  
Applicant is noted that under Randall MFG v. Rea (Fed. Cir. 2013) (Inter Partes Reexamination No. 95/000,326), the CAFC reverses the Board’s decision quoting KSR,  “In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of "demands known to the design community," "the background knowledge possessed by a person having ordinary skill in the art," and "the inferences and creative steps that a person of ordinary skill in the art would employ." , “The Board's analysis in this case ran afoul of that basic mandate. By narrowly focusing on the four prior-art references cited by the Examiner and ignoring the additional record evidence Randall cited to demonstrate the knowledge and perspective of one of ordinary skill in the art, the Board failed to account for critical background information that could easily explain why an ordinarily skilled artisan would have been motivated to combine or modify the cited references to arrive at the claimed inventions. As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious” “The Board's failure to consider that evidence—its failure to consider the knowledge of one of skill in the art appropriately—was plainly prejudicial. Once it is established that a prevalent, perhaps even predominant, method of stowing a bulkhead panel was to raise it to the ceiling, it is hard to see why one of skill in the art would not have thought to modify Aquino to include this feature—doing so would allow the designer to achieve the other advantages of the Aquino assembly while using a stowage strategy that was very familiar in the industry. Moreover, although FG claims that, as depicted, the panels of Aquino may have been impeded by the rails from being raised all the way to the ceiling, there is no dispute that it would have been well within the capabilities of an ordinary bulkhead designer to adjust the geometry ( e.g., drop the hinge axis down a few inches) so that the panels could be freely raised to the ceiling. There are no apparent functional concerns that would have discouraged a bulkhead designer of ordinary skill from attempting the combination. Particularly when viewed in the context of the background references Randall provided, the evidence strongly supports the notion that the bulkhead design FG claimed was nothing more than the "combination of familiar elements according to known methods,"" 'each performing the same function it had been known to perform,' " "yield[ing] predictable results." KSR (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, (1976)). In addition, neither FG nor the Board points to any objective indicia of non-obviousness. On this record, the Board's finding of lack of motivation to combine is infected by prejudicial error. We accordingly vacate the Board's reversal of the Examiner's rejection.”

d) In the argument dated 08/08/2022, applicant further asserts that this case Dynamic Drinkware and Amgen applied, applicant asserts that the reference patent discloses the subject matter of the application under review and at least one claim of the reference patent is supported by its provisional application.  Applicant asserts that the examiner fails to address the at least one claim of Chin ‘943 supported by the Chin provision application. Applicant continues to assert this position by citing Ex Parte Kim 2020WL3483829.  The examiner is noted that the Dynamic Drinkware and Amgen are not applicable in this instant since both are directed to the support of the disclosure for the claim in the applied reference from the provision application as in Ex Parte Kim where the of provision application fails to establish a reasonable expectation of success to support the applied disclosure in the applied reference based on expert’s testimony.    It is submitted that both the provision application 61/794398 and the Chen patent ‘943 teach the construction of the cover made from a rectangular piece with flared ends (fig. 2 and 8B respectively) and connected by a zipper at 121b.  
From Provisional 61974398, filed 04/02/2014 fig. 2.

    PNG
    media_image2.png
    421
    573
    media_image2.png
    Greyscale

From the Specification:
[0003] As shown in Figures 1 and 2, the elongate sheath may comprise a first end. The first end may be disposed at or near the bottom of the zipper. In some embodiments, the first end comprises a flare shape, such that the diameter or cross-sectional area of the elongate sheath may generally increase towards the first..

As shown in Fig. 2, in -1- some embodiments, the sheath may not substantially comprise a slit, such that the bottom edge of the sheath extends substantially circumferentially around the sheath. 

the elongate sheath may comprise a second end that is on the opposite end of the sheath as compared to the first end. The second end of the sheath may be at or near the top of the zipper. In some embodiments, the second end may comprise a flare shape

From US Patent 9769943
and 
From Application 14/455602, filed 08/08/2014

    PNG
    media_image3.png
    601
    333
    media_image3.png
    Greyscale

From the specification: 
[0036] In another embodiment, at least one of the first or second ends is flared.

As shown in Figure 8B, in some embodiments, the sheath 120 may not substantially comprise a slit, such that the bottom edge of the sheath extends substantially circumferentially around the sheath.




e) Also note that the claim in this application does not have priority to the provisional application as set forth above, therefore the Chin ‘943 filed 06/23/2015 by itself can be considered as prior art or by Chin parent’s application 14/455602 filed 08/08/2014.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733